 1    Kristin McDonald, Esq. SBN 027082
      McCARTHY & HOLTHUS, LLP
 2
      8502 E. Via De Ventura, Suite 200
 3    Scottsdale, AZ 85258
      Phone (480) 302-4250
 4    Fax (480) 302-4101
 5    bknotice@mccarthyholthus.com

 6    Attorneys for Wells Fargo Bank, N.A.
 7
 8                            UNITED STATES BANKRUPTCY COURT

 9                                     DISTRICT OF ARIZONA
                                         PHOENIX DIVISION
10
11
                                             )
12    In re:
                                             ) Case No. 2:13-bk-02159-DPC
13    Stephen A Kohner,                      )
                                               Chapter 7
14                                           )
                       Debtor.               )
15    ______________________________________ ) STIPULATION TO CONTINUE
16    Wells Fargo Bank, N.A,                 ) HEARING ON WELLS FARGO BANK,
17
                                             ) N.A.’S MOTION FOR RELIEF
                       Movant
                                             )
18      v.                                   )
19                                           )
      Stephen A Kohner
      Debtor; and Lothar Goernitz, Chapter 7
                                             )
20
      Trustee,                               )
21                                           )
22                     Respondents.          )
                                             )
23                                           )
24                                           )
                                             )
25
26
27
28
29


                                                1
      File No. AZ-18-146141                                         Case No. 2:13-bk-02159-DPC
                                                                   Stipulation to Continue Hearing
     Case 2:13-bk-02159-DPC       Doc 230 Filed 11/19/18 Entered 11/19/18 12:32:57           Desc
                                   Main Document    Page 1 of 2
 1            Stephen A Kohner (“Debtor”), by and through his undersigned attorney, and Wells Fargo
 2    Bank, N.A., (“Movants”) by and through its attorneys undersigned, hereby agree and stipulate
 3    that the hearing currently set for Monday, November 19, 2018 at 10:00AM on the Movants’
 4    Motion For Relief from Stay, in the above-referenced adversary proceeding shall be continued.
 5    The parties are requesting a 60 day continuance of Monday’s hearing. The subject loan is
 6    currently in active loss mitigation status and the parties would like additional time to attempt to
 7    resolve this matter. Therefore, Plaintiff and Defendants agree that the hearing will be continued
 8    to January 22, 2019 at 10:00 AM.
 9
               Dated: 11/19/2018                            McCARTHY & HOLTHUS, LLP
10
11
                                                      by /s/ Kristin McDonald
12
                                                         Kristin McDonald, Esq.
13                                                       Attorney For Defendants

14
15
               Dated: 11/19/2018                            SacksTierney P.A.
16
17                                                       /s/ Philip R. Rudd (with
                                                      by permission)
18
                                                         Philip R. Rudd
19                                                       Attorney For Debtor
20
21
22
23
24
25
26
27
28
29


                                                        2
      File No. AZ-18-146141                                                       Case No. 2:13-bk-02159-DPC
                                                                                 Stipulation to Continue Hearing
     Case 2:13-bk-02159-DPC          Doc 230 Filed 11/19/18 Entered 11/19/18 12:32:57                      Desc
                                      Main Document    Page 2 of 2
